       Case 1:20-cv-09997-JMF-SDA Document 8 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              2/12/2021
 Dirk Bulson

                                Plaintiff,
                                                                1:20-cv-09997 (JMF) (SDA)
                    -against-
                                                                ORDER
 Andrew M. Saul, Commissioner of Social
 Security Administration,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than Friday, February 19, 2021, Plaintiff shall file a letter

indicating the efforts made to serve Defendant with the Complaint.

SO ORDERED.

DATED:         New York, New York
               February 12, 2021

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
